Citation Nr: 0534904	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Washington, DC


THE ISSUE

Entitlement to an effective date earlier than June 16, 1999, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1959, from March 1960 to June 1963, from September 1963 to 
June 1966, and from September 1966 to September 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 decision of the 
RO that granted service connection for PTSD, effective June 
16, 1999.  The veteran timely appealed.

In January 2003, the veteran testified during a hearing 
before the undersigned in Washington, D.C.

In an April 2003 decision the Board denied an earlier 
effective date. 

The veteran appealed the April 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2003 Motion for Remand, the Secretary of Veterans 
Affairs moved to vacate the Board decision and remand the 
case to the Board.  The Court granted the motion.  
Thereafter, the case was returned to the Board.

In June 2004, the Board remanded this matter for additional 
development.


FINDINGS OF FACT

1.  The veteran's original claims file was established in 
January 1977.

2.  On June 16, 1999, the veteran filed a claim for service 
connection for PTSD. 

3.  After exhaustive search, the veteran's original claims 
file was determined to be lost, and the file was rebuilt in 
March 2000.

4.  In January 2002, the RO granted service connection for 
PTSD, effective June 16, 1999. 

5.  The evidence is against a finding that a claim for 
service connection for PTSD was filed prior to June 16, 1999. 


CONCLUSION OF LAW

The criteria for an effective date earlier than June 16, 
1999, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained below, all of these requirements have been met.  

Through the July 2002 statement of the case, the April 2005 
SSOC, and the May 2002 and August 2004 letters, the RO or 
VA's Appeals Management Center (AMC) notified the veteran of 
the legal criteria governing the claim (to include the 
criteria for establishing an earlier effective date), the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, the veteran and his representative were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received required notice of the information and 
evidence needed to substantiate the claim.

VA's May 2002 and August 2004 letters satisfy the statutory 
and regulatory requirement that VA notify a claimant of what 
evidence will be obtained by the claimant and which evidence 
will be obtained by VA.  VA informed him that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The letters requested that the veteran 
provide the names and addresses of medical providers, the 
time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.

The August 2004 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.  

The Pelegrini court also held that notice pursuant to the 
VCAA should be provided prior to the initial adverse 
decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Delayed notice is generally not such an 
error.  Id.  The Board finds that, in this case, the delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
re-adjudicated after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, VA has obtained copies of 
the veteran's outpatient treatment records, and has obtained 
a statement from a former VA employee regarding the 
determination to rebuild the veteran's claims file in March 
2000.  The veteran also has been given opportunities to 
submit and/or identify evidence to support his claim for an 
earlier effective date.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

There is no indication that further assistance would be 
reasonably likely to substantiate the claim, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

The Board has carefully considered the fact that the 
veteran's claims file had to be rebuilt in March 2000.  A 
former VA employee for 29 years who was experienced in 
locating veterans' records and determining the need to 
rebuild folders, submitted a statement in August 2004, 
explaining that the veteran's original claims file was 
established on January 14, 1977.  After exhausting all 
searches, the decision was made that the veteran's original 
claims file was lost and needed to be rebuilt.  A request to 
rebuild the veteran's folder was sent to the Records 
Management Center in St. Louis, Missouri, because of the need 
to safely secure the veteran's information, received for 
processing in 1999.  The former VA employee also indicated 
that, if the original claims file was later discovered, the 
two files would be consolidated.  [Parenthetically, the 
record indicates that the veteran had applied for, and was 
granted, Chapter 34 GI Bill education benefits in the late 
1970's.]

VA notified the veteran of the need to produce any evidence 
that would support his allegation of having filed a claim for 
service connection for PTSD prior to June 16, 1999, but 
neither the veteran nor his representative has been able to 
do so.  Here, other than for the veteran's assertions, there 
is no evidence that any claim for service connection for PTSD 
was filed or was pending prior to June 16, 1999. 

II.  Analysis

Generally, the effective date for a grant of service 
connection is the day following the date of separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it is the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a),(b); 38 C.F.R. § 3.400(b).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of date 
of the receipt of the informal claim.  38 C.F.R. § 3.155.  

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.

The veteran contends that he is entitled to an effective date 
of February 7, 1995, for the award of service connection for 
PTSD.  He asserts that he filed VA Form 21-526, Application 
for Compensation and/or Pension, in February 1995, as 
reflected on VA treatment records, but that VA lost his 
claims file and instructed him to submit another VA Form 21-
526.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties". United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926). Therefore, it must be 
presumed that the Secretary and the Board properly discharged 
their official duties by properly handling claims submitted 
by the veteran.  The presumption of regularity is not 
absolute; it may be rebutted by the submission of "clear 
evidence to the contrary."  Statements made by the veteran 
are not the type of clear evidence to the contrary which 
would be sufficient to rebut the presumption of regularity.  
Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 
64 (1992).

As the motion for remand inferred, the loss of the veteran's 
claims folder could constitute "clear evidence to the 
contrary."  If such evidence were received, the burden would 
shift to the Secretary to show that proper procedures were 
followed.  Warfield v. Gober, 10 Vet. App. 483 (1997).  

There is some question as to whether the presumption is 
actually implicated in this case, since the issue initially 
is not whether the RO properly handled the veteran's claim, 
but whether the veteran actually filed an earlier claim.

The evidence in favor of finding an earlier claim consists of 
the veteran's statements made after the grant of service 
connection that he had filed a claim in "1995," and his 
notation on the June 16, 1999 claim form indicating that he 
had previously filed a claim for service connection for PTSD 
(although he also indicated that he had not previously filed 
a claim for disability compensation).

On the other hand the notation on the June 16, 1999 form 
could also have been a reference to a meeting with VFW which 
apparently tool place on June 10, 1999, when the veteran 
completed a consent and request for release of information 
pertaining to treatment for PTSD.

Evidence against finding an earlier claim includes the fact 
that the Veteran's of Foreign Wars, like VA, have no record 
of the veteran having filed a claim in 1995; the fact that 
the veteran has no evidence of the earlier claim, and that he 
has been unable to recall when the purported claim was filed.

The veteran has testified to his belief that the claim was 
filed in February 7, 1995, but this was the date of his 
referral to VFW, and was based on his reading the referral 
from a treatment record, rather than any reported knowledge 
that a claim was actually submitted to VA on that date.

The absence of documentation from the Veteran's of Foreign 
Wars is highly probative because the veteran has asserted in 
his substantive appeal and in testimony that he was 
"referred to the VFW to file a claim."

If the veteran's assertion of an earlier claim were to be 
accepted, the Board would have to conclude that the veteran, 
VA and the VFW each lost all evidence of that claim.  It does 
not seem plausible that all three parties would loose all 
evidence of a claim, if it had been filed.

The weight of the evidence is against a finding that there 
was a claim for service connection for PTSD prior to June 
1999.  Because the evidence is against a finding that there 
was an earlier claim, the presumption of soundness in 
handling such a claim does not arise.

In the alternative, even if the presumption of soundness were 
in some way implicated, the fact that the evidence is against 
a finding of an earlier claim, means that the Secretary has 
met his burden of showing that VA followed proper procedures.  
In the absence of a claim, VA had no obligations regarding 
the claim.

As indicated above, the pertinent legal authority 
specifically provides that the effective date is contingent 
upon the date of application for service connection.  Because 
the weight of the evidence failures to establish any claim 
for the benefit sought as having been filed or pending prior 
to June 16, 1999, the weight of the evidence is against the 
claim for an earlier effective date.  As the weight of the 
evidence is against the claim, the doctrine of reasonable 
doubt is not applicable in the instant appeal.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990). 


ORDER

An effective date prior to June 16, 1999, for the award of 
service connection for PTSD is denied.  



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


